DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 12/20/21.  This action is made Non-Final.
Claims 21-40 are pending in the case.  Claims 21, 29, and 37 are independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parker et al. (US 9266017 B1; hereinafter as Parker) in view of White (US 2014/0012910 A1; hereinafter as White) further in view of Howard et al. (US 2005/0132420 A1; hereinafter as Howard) and Myslinski (US 2012/0317046 A1; hereinafter as Myslinski).

In regard to independent claims 21, 29, 37, Parker teaches:
A method/a system/a non-transitory computer readable medium for streaming online content to online devices (see Col. 5, lines 14-20, Col. 28, lines 10-24), the method comprising: 
sending, by a system processor, a series of video segments to an online platform configured to display the series of video segments on at least one of a website and an application device (see Fig. 2 and Col. 7, lines 23-45; stream options for selecting events), wherein the series of video segments i) are arranged in sequential order (see Fig. 2), and ii) include a real time video segment that is to be broadcasted in real time and a prerecorded video segment (see Col. 2, line 58 through Col. 3, line 5; video stream is of a recorded event or a live event.  Col. 5, lines 20-51; a recorded streams server and a live streams server.  Col. 6, lines 1-28; recorded stream 161 and a live sports stream 162); 
determining, by the system processor, that the real time video segments is being broadcasted (see Col. 12, lines 36-62; live sports streams 162.  Fig. 2 and Col. 7, lines 23-45; stream options for selecting live events, The term “live,” as used herein, refers to an event that is occurring as the broadcast stream for the event is being broadcast and consumed by a computer, such as a spectator computer or a commentator computer); 
sending, by the system processor, instructions to the online platform for streaming the real time video segment on at least one of the website and the application device (see Col. 12, lines 36-62; live sports streams 162.  Fig. 2 and Col. 7, lines 23-45; stream options for selecting live events, The term “live,” as used herein, refers to an event that is occurring as the broadcast stream for the event is being broadcast and consumed by a computer, such as a spectator computer or a commentator computer); 
prompting, by the system processor, a user to interact in real time with the real time video segment (Figs. 2-6 and Col. 7, lines 15-45; commentator may interact with the director code to comment on the game being played; the user interfaces illustrated in Figs. 2-6 provide a number of screen selectable options {~prompts} that a commentator may be permitted to select from for commenting on the game).
Alternatively, White is relied upon for teaching the limitation: prompting by the system processor, a user to interact in real time with the real time video segment (see ¶ 0023; the content management system operates to store and deliver video on demand or in real-time. Fig. 3 and ¶¶ 0046-0049; comment entry portion, such as a comment entry field 370 where a user may enter text into the comment entry field 370 at a given point during the video and click the submit button to submit the comment, comment entry box includes the prompt ‘Enter Comment’).
Both Parker and White disclose a user interface that is configured to allow a user to interact with the selected video segment (Parker: see Figs. 2-6.  White: Fig. 3).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made, having the teachings of Parker and White before her, to combine the teaching of Parker concerning a system configured to allow the user to interact with a video with the teachings of White concerning details of a comment user interface having a feature of prompting a user to interact with the video segment as claimed. One would have been motivated to make such a combination to provide a mechanism for prompting the user to interact with the displayed video so that the user can know where to enter the interaction/comment (White: see ¶ 0049).
Parker does not teach:
identifying, by the system processor, verifying content from one or more sources, wherein the verifying content either verifies or fails to verify subject matter of the real time video segment or the user interaction.
sending, by the system processor, instructions to the online platform for displaying the verifying content and user interaction;
displaying, by the system processor, the verifying content and the user interaction with the real time video segment subject matter on at least one of the website and the application device during the real time broadcasting of the real time video segment.
However, in analogous art of displaying information related to a video playback, Howard teaches: playing series of videos in a browser (see Fig. 6 and ¶ 0047, 0051, 0061, 0010; LCD touch screen can display live or recorded video received via the WiFi interface) comprising: playing a series of videos in the browser (see ¶ 0032; broadcasting or playing of a television program.  Fig. 10 and ¶ 0054; news program is being watched, the user can switch between channels); identifying verifying content from one or more sources, wherein the verifying content either verifies or fails to verify subject matter of the real time video segment or the user interaction (see Fig. 10 and ¶ 0054; live fact checker service where statements being made in the conventional channel 1002 are being analyzed in real time by a team of researchers {~one or more sources} and whenever facts are misstated or distorted, the fact checker team sends text to that effect to the fact checker channel 1006);
sending, by the system processor, instructions to the online platform for displaying the verifying content and user interaction (see Fig. 10 and ¶ 0054; text 1006 from the live fact checker);
displaying, by the system processor, the verifying content and the user interaction with the real time video segment subject matter on at least one of the website and the application device during the real time broadcasting of the real time video segment (see Fig. 10 and ¶ 0054; text 1006 from the live fact checker.  Fig. 8; user comments).
In addition to Howard’s teaching, Myslinski is relied upon for teaching these limitations:
identifying, by the system processor, verifying content from one or more sources, wherein the verifying content either verifies or fails to verify subject matter of the real time video segment or the user interaction (see ¶¶ 0039; the fact checking system monitors any information including video, television broadcasts/shows, video conferencing, live speech and any other communication that is able to be analyzed.  ¶ 0040; The monitored information is processed including converted, parsed, analyzed; i.e., voice data is converted to text, screen text is converted to usable text…¶ 0041; the information including phrases, segments, words, comments is analyzed or verified using the fact checking system; the verification or fact checking process compares the data to be verified with data from one or more sources; the sources are web pages on the Internet, one or more databases, online log or diary.  ¶ 0045; the sources are rated using a rating system so that sources that provide false or inaccurate information are rated as poor or unreliable and/or are not used and sources that rarely provide misinformation are rated as reliable and are used and/or given more weight than others); based on searching the one or more sources, identifying, by the system processor, a first verifying content from a first source and a second verifying content from a second source, wherein the first and second verifying content either verifies or disproves the first subject matter of the first video content (¶ 0045-0048, 0056; the sources are rated using a rating system so that sources that provide false or inaccurate information are rated as poor or unreliable and/or are not used, and sources that are rarely provide misinformation are rated as reliable and are used and/or given more weight than others… ¶ 0060; when a commentator speaks on a television program, true statements are displayed in a first color and false statements are displayed in a second color. ¶ 0061; responses, validity determinations and/or indications {~updated data related to video being played} are available in real-time or near real-time).
sending, by the system processor, instructions to the online platform for displaying the verifying content and user interaction (¶ 0045-0048, 0056; the sources are rated using a rating system so that sources that provide false or inaccurate information are rated as poor or unreliable and/or are not used, and sources that are rarely provide misinformation are rated as reliable and are used and/or given more weight than others… ¶ 0060; when a commentator speaks on a television program, true statements are displayed in a first color and false statements are displayed in a second color. ¶ 0061; responses, validity determinations and/or indications {~updated data related to video being played} are available in real-time or near real-time);
displaying, by the system processor, the verifying content and the user interaction with the real time video segment subject matter on at least one of the website and the application device during the real time broadcasting of the real time video segment (¶ 0045-0048, 0056; the sources are rated using a rating system so that sources that provide false or inaccurate information are rated as poor or unreliable and/or are not used, and sources that are rarely provide misinformation are rated as reliable and are used and/or given more weight than others… ¶ 0060; when a commentator speaks on a television program, true statements are displayed in a first color and false statements are displayed in a second color. ¶ 0061; responses, validity determinations and/or indications {~updated data related to video being played} are available in real-time or near real-time).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made, having the teachings of Parker, White, Howard, and  Myslinski before her, to combine the teaching of Howard concerning displaying update data retrieved from the fact-checker service with the teachings of Howard concerning playing a series of video in the sequential order in the browser and displaying data while the first video is playing to achieve the claimed invention. One would have been motivated to make such a combination to provide the user a screen that can provide updated data while a video stream is playing in order to customize the experience for each viewer (Howard: see ¶ 0054) and to provide the user with vastly increased knowledge, limit the dissemination of misleading or incorrect information, provide increased revenue streams for content providers, increase advertising opportunities (Myslinski: see ¶ 0007).

In regard to claims 22, 30, 38, the rejection of claim 21 is incorporated. Parker, White, Howard, and Myslinski further teach:
wherein the verifying content includes at least one of user comments, social media comments, pictures, videos, webpages, and hyperlinks (Howard: see Fig. 10 and ¶ 0054; live fact checker service where statements being made in the conventional channel 1002 are being analyzed in real time.  Myslinski: see ¶ 0041, 0045-0048, 0056; the information including phrases, segments, words, comments is analyzed or verified using the fact checking system; the verification or fact checking process compares the data to be verified with data from one or more sources; the sources are web pages on the Internet, one or more databases, online log or diary).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made, having the teachings of Parker, White, Howard, and  Myslinski before her, to combine the teaching of Howard concerning displaying update data retrieved from the fact-checker service with the teachings of Howard concerning playing a series of video in the sequential order in the browser and displaying data while the first video is playing to achieve the claimed invention. One would have been motivated to make such a combination to provide the user a screen that can provide updated data while a video stream is playing in order to customize the experience for each viewer (Howard: see ¶ 0054) and to provide the user with vastly increased knowledge, limit the dissemination of misleading or incorrect information, provide increased revenue streams for content providers, increase advertising opportunities (Myslinski: see ¶ 0007).
In regard to claims 23, 31, 39, the rejection of claim 21 is incorporated. Parker, White, Howard, and Myslinski further teach:
wherein identifying further includes identifying verifying content related the subject matter of the prerecorded video (Myslinski: see ¶ 0041, 0045-0048, 0056; the information including phrases, segments, words, comments is analyzed or verified using the fact checking system; the verification or fact checking process compares the data to be verified with data from one or more sources; the sources are web pages on the Internet, one or more databases, online log or diary). Thus, combining Parker, White, Howard, and Myslinski would meet the claimed limitations to provide the user with vastly increased knowledge, limit the dissemination of misleading or incorrect information, provide increased revenue streams for content providers, increase advertising opportunities (Myslinski: see ¶ 0007).
In regard to claims 24, 32, 40, the rejection of claim 21 is incorporated. Parker, White, Howard, and Myslinski further teach:
identifying, during the streaming of the real-time video, the one or more sources for verifying content related to the real time video segment (Myslinski: see ¶ 0041, 0045-0048, 0056; the information including phrases, segments, words, comments is analyzed or verified using the fact checking system; the verification or fact checking process compares the data to be verified with data from one or more sources; the sources are web pages on the Internet, one or more databases, online log or diary). Thus, combining Parker, White, Howard, and Myslinski would meet the claimed limitations to provide the user with vastly increased knowledge, limit the dissemination of misleading or incorrect information, provide increased revenue streams for content providers, increase advertising opportunities (Myslinski: see ¶ 0007). Thus, combining Parker, White, Howard, and Myslinski would meet the claimed limitations to provide the user with vastly increased knowledge, limit the dissemination of misleading or incorrect information, provide increased revenue streams for content providers, increase advertising opportunities (Myslinski: see ¶ 0007).

In regard to claims 25 and 33, the rejection of claim 21 is incorporated. Parker, White, Howard, and Myslinski further teach:
wherein the identifying searching occurs concurrently in time with the streaming of the real time video segments of the first video segment and the verifying content related to the real time  video includes at least one of user comments, social media comments, pictures, videos, webpages, and hyperlinks (Myslinski: see ¶ 0041; the information including phrases, segments, words, comments is analyzed or verified using the fact checking system; the verification or fact checking process compares the data to be verified with data from one or more sources; the sources are web pages on the Internet, one or more databases, online log or diary). Thus, combining Parker, White, Howard, and Myslinski would meet the claimed limitations to provide the user with vastly increased knowledge, limit the dissemination of misleading or incorrect information, provide increased revenue streams for content providers, increase advertising opportunities (Myslinski: see ¶ 0007).

In regard to claims 26 and 34, the rejection of claim 21 is incorporated. Parker, White, Howard, and Myslinski further teach:
enabling, by the system processor, access to one or more supporting sources that provide the verifying content (Myslinski: see ¶ 0060; sources to the verification data are provided using hyperlinks or citations). Thus, combining Parker, White, Howard, and Myslinski would meet the claimed limitations to provide the user with vastly increased knowledge, limit the dissemination of misleading or incorrect information, provide increased revenue streams for content providers, increase advertising opportunities (Myslinski: see ¶ 0007).

In regard to claims 27 and 35, the rejection of claim 21 is incorporated. Parker, White, Howard, and Myslinski further teach:
wherein the series of video segments are displayed via a browser in one of the website and the application device (Parker: see Fig. 2 and Col. 7, lines 23-45; stream options for selecting events). 

In regard to claims 28 and 36, the rejection of claim 21 is incorporated. Parker, White, Howard, and Myslinski further teach:
receiving, by the system processor, an alert from the online platform indicating real time video segment is no longer streaming and the prerecorded video segment beginning may begin to play (Parker: see Fig. 2 and Col. 7, lines 23-45; stream options for selecting events). 

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot in view of new ground of rejection.

Conclusion
 
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Miller et al. (US 2008/0276269 A1) – a method and system relates to web-based video display and a user interface for managing video.  Video segments are displayed on a website (see ¶ 0025).  The user is able to conduct searches on keywords, viewiewing videos associated with particular user groups (see ¶ 0026).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179